Citation Nr: 0212438	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-29 142A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, to include a duodenal ulcer and abdominal 
cramps.

2.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and A. R.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.


REMAND

In correspondence of July 2002, the veteran indicated that he 
wished a hearing before a Member of the Board of Veterans' 
Appeals (Board) at the Newark, New Jersey Regional Office 
(RO)

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled at the 
first opportunity for a hearing before a 
traveling Member of the Board at the 
Newark, New Jersey RO.  A copy of the 
letter scheduling the veteran for that 
hearing should be included in the claims 
folder.  In addition, a copy of the 
transcript of the hearing should be made 
a part of the veteran's claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




